DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-9 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 5 and 9 are amended.

Response to Amendment
	The amendments filed on 28 Sep. 2022 have been entered.
	
Response to Arguments
	In view of Applicants amendments, the rejection of claims 15 and 17 under 35 USC 103 as being unpatentable over Laquintana et al. (J. Control. Release; published 2009), in view of Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007) and Chung et al. (US 2017/0310604 A1; published 27 Oct. 2016) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2017) for the reasons cited in the Office action filed on 28 Jun. 2022.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2017), in further view of Pike et al. (J. Label Compd Radiopharm.; published 5 Oct. 2017) for the reasons cited in the Office action filed on 28 Jun. 2022.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2017), and Pike et al. (J. Label Compd Radiopharm.; published 5 Oct. 2017), in further view of Gouverneur et al. (US 2017/0137341 A1; published 5 Oct. 2017) for the reasons cited in the Office action filed on 28 Jun. 2022.

Applicants Arguments
Claim 9	
Applicants assert that Perrone and Keller either individually or in combination do not teach the structure of the compounds represented by formula I.  In the claimed compound fluorine-18 or fluorine-19 is directly connected to aryl ring.  In the compound of Perrone, the fluorine-18 is connected to the ethoxy linker that is connected to the phenyl ring. [18F]CB251 can be easily metabolized in vivo and a fluorine-18 ion is produced by the metabolism.  An image obtained thereby has a low signal to noise ratio.  The claimed [18F]BS224 shows increased stability and the images acquired by the claimed compound have significantly higher signal to noise ratio.  The core structure of the claimed compound is completely different from the compound of Keller.  Mere teaching that the fluorine atom can be directly attached to the phenyl moiety without the bridging alkoxy chain cannot provide reasonable expectation that removing the bridging alkoxy chain from BS224 would result in similar effects especially where the core structures of BS 224 and DPA-714 are completely different.  Molecular docking studies of BS224 and DPA-714 to TSPO clearly show that BS224 and DPA-714 are structurally different and not compatible.  Although Keller may mention that [18F]F-DPA shows high stability compared with [18F]DPA-714, a person of ordinary skill would not have been able to expect that the same effect would be obtained when the ethoxy linker is removed from and fluorine-18 is directly connected to the phenyl moiety of [18F]CB251.

Applicant's arguments filed 29 Sep. 2022 have been fully considered but they are not persuasive. Perrone teaches [18F]CB251 
    PNG
    media_image1.png
    180
    227
    media_image1.png
    Greyscale
 as a compound of formula 1 as amended wherein X=Y=C.  According to Perrone, the results suggest that [18F]CB251 is a promising TSPO PET imaging agent for imaging neuroinflammation and TSPO-rich cancers in rodent models.  Perrone does not disclose a compound of formula 1 wherein R is 18F or 19F.  Keller teaches and makes obvious the substitution of -OEt18F with 18F on Perrone’s [18F]CB251.  The proposed modification is the substitution of the -OEt18F on Perrone’s [18F]CB251 with 18F.  At pg. 738, Keller teaches that the alkoxy chain bridging the phenyl group and fluorine atom has been removed thus position the fluorine atom directly on the phenyl moiety.  As such, improved metabolic stability of the radiotracer would be expected and notably the formation of small fluorine-18 labeled radiometabolites that enter the brain, poorer PET imaging quality and restrained quantitative imaging should be avoided.  Consequently Keller teaches that it is advantageous to substitute the -OEt18F on Perrone’s [18F]CB251 with 18F since the substitution of the -OEt18F on Perrone’s [18F]CB251 with 18F would have been expected to result in a TSPO PET tracer with improved metabolic stability and in turn an improved signal to noise ratio (fewer non-TSPO selective radiometabolites that enter the brain).  A recognized advantage is the strongest reason to combine.  A person of ordinary skill in the art would have been motivated to modify Perrone’s [18F]CB251 with by substituting its -OEt18F with -18F as taught by Keller in order to gain the advantage of a TSPO PET tracer with improved metabolic stability.  Expected beneficial results are evidence of obviousness.  See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Allegations of unexpected results do not necessarily control the obviousness rejection.  See Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007).  In this case, the allegations of improved stability and higher signal to noise ratio compared with [18F]CB251 would have been expected from the teachings of the prior art for the reasons discussed above.  The proposed modification of Perrone’s [18F]CB251 is the substitution of the substituent -OEt18F with substituent -18F.  Perrone teaches that the core structure of [18F]CB251 is capable of binding to TSPO.  The proposed modification does not require molecular docking of BS224 and DPA-714.


Claims 1-4
Pike does not point to a particular process in claim 1 to produce a compound of formula 1.  Without impermissible hindsight, a person of ordinary skill would not have arrived at the claimed process.

Applicant's arguments filed 28 Sep. 2022 have been fully considered but they are not persuasive. Perrone and Keller are not deficient for the reasons discussed above.  Pike teaches and makes obvious iodonium salt precursor to enable for production of a fluorine-18 labeled PET tracer by the introduction of a [18F]F- on an aryl ring.  According to Pike, iodonium salt precursors permit rapid and effective radiofluorination at electron rich as well as electron deficient aryl rings often with unrestricted choice of ring position.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case a person of ordinary skill in the art would have arrived at a compound of instant formula 2 and the process of the claims based on the teachings of Pike and not Applicants disclosure.  Pike teaches that iodonium salt precursors enable rapid and effective fluorination.  Pike in combination with Perrone and Keller teaches and makes obvious the claimed method for producing a fluorine-18 or fluorine-19 labeled PET tracer for targeting TSPO.  Consequently a person of ordinary skill in the art would have been further motivated to substitute the -OEt18F in Perrone’s [18F]CB251 with iodotoluene tosylate by the claimed method in order to gain the advantage of rapid and effective fluorination.


Claims 5-8
	Since no reference discloses a compound of formula 1 and formula 2, the cited references cannot be said to teach the claimed methods for producing those compounds.  One of ordinary skill would not have looked to Gouverneur to formulate the claimed fluorine-18 or fluorine-19 labeled PET compounds.    The compounds in Gouverneur are not relevant to the compounds of formula 1 and formula 2.  

Applicant's arguments filed 28 Sep. 2022 have been fully considered but they are not persuasive. Perrone and Keller are not deficient for the reasons discussed above.  Gouverneur teaches and makes obvious the pinicol boron ester of instant formula 2.  According to Gouverneur, pinicol boron ester precursor permit rapid and effective radiofluorination of electron rich aryl rings.  Consequently a person of ordinary skill in the art would have been further motivated to substitute the -OEt18F in Perrone’s [18F]CB251 with pinicol borane according to the claimed method in order to gain the advantage of rapid and effective [18F]fluorination.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618